943 F.2d 58
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Trisha Day, Revenue Officer, IRS,Plaintiffs-Appellees,v.Lyle D. OLSEN, Defendant-Appellant.
No. 90-4154.
United States Court of Appeals, Tenth Circuit.
Sept. 3, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Mr. Lyle D. Olsen appeals an order of civil contempt issued by the United States District Court for the District of Utah, Central Division.   The contempt citation was issued after Mr. Olsen refused to comply with an order enforcing a summons issued by the Internal Revenue Service seeking certain information relating to his tax liability for 1983.


3
The government has informed this court that Mr. Olsen has purged himself of his contempt by complying with the summons to the satisfaction of the IRS.   He therefore has been released from confinement.   Because the IRS has obtained compliance with the summons and the taxpayer has purged himself of his contempt, this appeal is rendered moot.   United States v. Church of World Peace, 878 F.2d 1281, 1284 (10th Cir.1989);   United States v. Trails End Motel, Inc., 657 F.2d 1169, 1170-71 (10th Cir.1981).


4
The appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3